Citation Nr: 1141694	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had Army active service from June 1967 to June 1969 and is receipt of the Purple Heart and Combat Infantryman's Badge (CIB).
 
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  A July 2007 rating decision, issued to the Veteran in November 2007 by the RO in New York, New York, granted service connection for PTSD and assigned the same an initial 30 percent disability rating.  A December 2007 rating decision, issued at that time by the RO in St. Petersburg, Florida, denied service connection for a back disability and bilateral hearing loss.  The Veteran's claims folder remains with the RO in New York, New York.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in New York, New York, as to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's claims.

The Veteran, by his June 2009 substantive appeal, asserted his right to be heard by the Board, as to the issue perfected at that time, entitlement to an initial disability rating in excess of 30 percent for PTSD.  The Veteran was afforded a Board hearing in August 2011, and the only issue discussed during such hearing was the increased disability rating issue.  However, by his January 2010 substantive appeal, perfecting his appeal as to the issues of entitlement to service connection for a back disability and hearing loss, the Veteran also asserted his right to be heard by the Board at his local RO.  A February 2010 letter from the RO to the Veteran informed him that a Board hearing was going to be scheduled.  To date, no such hearing has been scheduled.  A claimant has a right to hearings on appeal, including requests for a hearing conducted by a member of the Board.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704 (2011).  Thus, on remand, the AMC/RO must schedule the Veteran for a hearing before the Board at the RO in New York, New York.

The Board notes that the most recent VA treatment records associated with the claims file are dated in April 2010.  There is no evidence that the Veteran ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AMC/RO must obtain the Veteran's updated VA treatment records.  

As to the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD, the Board notes that the Veteran's most recent VA examination is dated in October 2009.  While there are VA treatment records and a letter from the Veteran's treatment provider at the Vet Center dated since October 2009, such do not provide the Board sufficient detail to rate the Veteran's PTSD.  Significantly, at the time of the Veteran's August 2011 Board hearing, he asserted that his PTSD had worsened since his last VA examination.  Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Thus, on remand, the AMC/RO must schedule the Veteran for a VA examination.

Also as to the Veteran's claim of entitlement to service connection for a back disability, the Board notes that the RO most recently adjudicated such issue by a January 2010 statement of the case (SOC).  Subsequent to January 2010, the Veteran has submitted additional evidence to support his claim, in the form of a detailed statement regarding his claimed in-service symptoms and a private treatment report.  There is no indication that the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for AOJ adjudication of his claim on the merits in the first instance, the Board must return the case to the AOJ, for its initial consideration of the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at the RO (Travel Board hearing) before a Veterans Law Judge regarding the issues of entitlement to service connection for a back disability and bilateral hearing loss.  Provide him notice thereof; and properly document such in the claims file.  Advise the Veteran that if prior to the date of the hearing, he decides that he does not want a hearing but instead wants appellate review of the case based upon the evidence of record, he may withdraw the hearing request in writing in accordance with 38 C.F.R. 
§ 20.704(e) (2011). 

2.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in New York, New York, dated from April 2010 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file. 
 
3.  Afford the Veteran a VA examination to assess the nature, extent, and current severity of his service-connected PTSD.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

Finally, the examiner should indicate the effect the Veteran's service-connected PTSD has on his ability to obtain and maintain gainful employment.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

